          Case 1:18-cv-09354-JPO Document 53 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SEAN A. CLARK,

                                Plaintiff,

                        -v-                                       18-CV-9354 (JPO)

 STUDENT LOAN FINANCE                                                 ORDER
 CORPORATION et al.,

                                Defendants.

J. Paul Oetken, United States District Judge:

       Pro se plaintiff Sean A. Clark commenced this action on October 12, 2018. (Dkt. No. 1.)

On April 22, 2020, following the Court’s granting of Defendants’ motion to dismiss (Dkt. No.

49) and Plaintiff’s unsuccessful appeal (Dkt. No 51), the Court ordered Plaintiff to file an

amended complaint on or before June 22, 2020, or the action would be dismissed with prejudice.

(Dkt. No 52.)

       As of the date of this Order, no amended complaint has been filed on the docket.

Accordingly, this case is dismissed with prejudice.

       The Clerk is directed to enter judgment in favor of Defendants and to terminate the case.

       SO ORDERED.

 Dated:   September 18, 2020
          New York, New York



                                                                  J. PAUL OETKEN
                                                              United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
